Case 2:21-cv-10725-JEL-APP ECF No. 1-2, PageID.13 Filed 03/31/21 Page 1 of 2




                      EXHIBIT A
  Case 2:21-cv-10725-JEL-APP ECF No. 1-2, PageID.14 Filed 03/31/21 Page 2 of 2



                                                                                            May 20, 2018
 To: Terry Henning
 From: Mark Vinnels – Executive Director of Engineering & Programs

 Hi Terry

 Following our meeting last week, I have great pleasure in sending this proposal for how we could work
 together.
1. Title; Role: Technical Advisor – Body Stamping and Manufacturing – This would be on a temporary
   contract working within the manufacturing team. In this role, you will be responsible for the
   development of Rivian’s stamping processes and capability. This will involve ensuring our die and
   stamping tooling specifications are comprehensive and appropriate for our facility and future model
   plans. Detailing an operating plan for the press shop. Supporting the sourcing of our stamping tooling
   and then troubleshooting any issues.
2. Target Start Date: May 28th, 2019
3. Location: You will be based in Rivian’s Plymouth, Michigan facility and our manufacturing plant in
   Normal, Illinois.
4. Target Duration: It is anticipated that your period with Rivian should extend to start of production at
   the end of 2020. To ensure we are both happy with the terms of the contract it is suggested that we
   review after 6 months.
5. Compensation: Your compensation will be $1,750 per day based on a nine-hour daily work schedule – it
   is anticipated that you will work at least 3 days per week.
6. Stock Option Program: Reflecting your significant experience, Rivian will extend a stock option award
   only usually offered to permanent employees. Pending approval by the Board of Directors, you will
   receive an option to purchase shares of Rivian common stock. 200 shares in such option grant will vest
   at the end of each three-month period during your contract, provided that you work 35 full days during
   that period.
7. Independent Contractor: All of the terms of your engagement (as described above, including the
   finalized start date and duration) will be set forth in Rivian’s standard form of independent contractor
   agreement to be signed by you and Rivian before your start date.
 If you have any questions at all regarding this proposal, please let me know. I look forward to working with
 you in the future!

 Acceptance:



 Signature                                Date
